COLLATERAL ASSIGNMENT

OF MEMBERSHIP INTEREST

For value received and as collateral security for repayment of any and all
indebtedness of CORNING NATURAL GAS CORPORATION (herein, "CNG") now existing or
hereafter arising owing to COMMUNITY BANK, N.A. (herein, the "Bank"), including,
without limitation, all amounts advanced or re-advanced by the Bank to CNG
pursuant to a $5,600,000 Line of Credit (Loan #4280406 0101) and/or a $1,000,000
Line of Credit (Loan #4280406 0501), CORNING NATURAL GAS APPLIANCE CORPORATION,
the undersigned, hereby assigns to COMMUNITY BANK, N.A., having offices located
at 240 South Hamilton Street, Painted Post, New York 14870, its entire
membership interest in and to CORNING REALTY ASSOCIATES, LLC, a New York limited
liability company (the "Company").

The undersigned corporation warrants that it is the sole member of the Company,
that the aforementioned membership interest has not previously been assigned or
encumbered in any way, and that there exists no restriction on assignment of the
membership interest arising out of its Articles of Organization, Operating
Agreement, or otherwise. The undersigned furthermore acknowledges and represents
that reactivation by the Bank, concurrently with the delivery of this
Assignment, of access by CNG to the credit line facilities above-referenced
constitutes substantial consideration for this Assignment which is beneficial to
both CNG and the undersigned assignor and is done in connection with CNG&s
purchase of gas supplies in the ordinary course. The Bank further acknowledges
that efforts are currently underway to sell the entire business of the Company
and the Bank agrees that should agreement for such sale be reached, that the
Bank will cooperate as may be necessary to consummate such sale, including but
not limited to the Bank agreeing to substitute an interest in the proceeds of
such sale for the interests assigned hereby.



 

DATE: November 28,2005

CORNING NATURAL GAS APPLICANCE CORPORATION

/s/ Kenneth J. Robinson

By: Kenneth J. Robinson, Executive Vice President

 